                Case 3:21-cv-05141-RSM Document 25 Filed 08/02/21 Page 1 of 1




 1
                                                                    The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                  AT TACOMA

 9      SHANNON BROWN,                                          NO. 3:21-cv-05141-RSM

10                                          Plaintiff,          ORDER GRANTING MOTION TO
        v.                                                      DISMISS WITHOUT PREJUDICE
11
        C. R. BARD INC. and BARD PERIPHERAL                    [Clerk’s Action Required]
12
        VASCULAR, INC.,
13                                                             Note on Motion Calendar:
                                             Defendants.       July 27, 2021
14

15             The Court has considered the Joint Stipulated Motion to Dismiss Without Prejudice for
16   the above-referenced case.
17             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated
18   Motion to Dismiss Without Prejudice be GRANTED.
19             DATED this 2nd day of August, 2021.
20

21

22                                                         A
                                                           RICARDO S. MARTINEZ
23                                                         CHIEF UNITED STATES DISTRICT JUDGE
24

25

                                                                             Betts
                                                                             Patterson
      ORDER GRANTING MOTION TO                                               Mines
      DISMISS WITHOUT PREJUDICE                              -1-             One Convention Place
                                                                             Suite 1400
                                                                             701 Pike Street
      NO. 3:21-cv-05141-RSM                                                  Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1798243/080221 1116/8284-0036
